FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

                                      
                                      
IN RE COMPLAINT                              No. 08-90026
OF JUDICIAL MISCONDUCT
                                              ORDER

                  Filed September 23, 2009


                           ORDER

KOZINSKI, Chief Judge:

  A misconduct complaint has been filed against a district
judge. The subject judge presided over a criminal case, to
which complainants were not parties.

   Complainants allege that the judge made various improper
substantive and procedural rulings. These charges relate
directly to the merits of the judge’s rulings and must therefore
be dismissed. See 28 U.S.C. § 352(b)(1)(A)(ii); Judicial-
Conduct Rules 3(h)(3)(A), 11(c)(1)(B); In re Charge of Judi-
cial Misconduct, 685 F.2d 1226, 1227 (9th Cir. Jud. Council
1982).

   Complainants also contend that the judge should have
recused himself. The same claim—based on the same facts
alleged by complainants—was rejected in an appeal by one of
the parties to the criminal case. The court of appeals specifi-
cally held that the judge may preside over the case on remand.
The judge’s failure to recuse himself based on these allega-
tions therefore cannot constitute past or future misconduct.

  DISMISSED.


                             13733
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.